Citation Nr: 0822269	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  96-51 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a higher initial evaluation of bilateral 
plantar fasciitis, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an initial compensable evaluation for a 
retained metal fragment lateral to the right eye and 
pterygium.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to April 
1994.  

A June 2002 Board decision concerning the claims for higher 
initial ratings for bilateral plantar fasciitis and retained 
metallic fragment lateral to the right eye and pterygium was 
vacated by the United States Court of Appeals for Veterans 
Claims (Court) in April 2005.  The Court remanded matters to 
the Board for further consideration.  The Court indicated 
that new orthopedic and eye examinations had to be conducted, 
since the last ones might be too remote to adequately reveal 
the current state of the veteran's disability.  Also, the 
Court found that the December 2000 VA examination report 
which was obtained did not satisfy the Board's August 2000 
remand order.  The Court noted that the December 2000 report 
contained no discussion of the irritation of which the 
veteran complained, and no reference to the pain that he 
experienced, despite the fact that the veteran had testified 
twice under oath that he experienced eye pain and discomfort.  
Consequently, the Court concluded that another examination 
was needed, on the basis that a remand by the Board confers 
on the claimant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268 
(1998).  The Court also indicated that, since the most recent 
treatment records previously in the claims file were dated in 
2003, the veteran should be asked to indicate where any 
relevant medical records since 2003 were located, and that 
any such identified records should be obtained.  

A hearing was conducted in May 2000 before a Veterans Law 
Judge who is no longer at the Board.  The Board remanded the 
above issues to the RO in January 2006 solely to schedule a 
videoconference hearing before the Board, which had been 
requested by the veteran.  See 38 U.S.C.A. § 7107(c) (West 
2002).  The veteran later withdrew the request for a 
videoconference hearing.  See 38 C.F.R. § 20.702(e) (2007).  


The Board observes that the issue of entitlement to service 
connection for migraine headaches was previously on appeal; 
however, a rating decision in December 2007 granted service 
connection for migraine headaches.  The record does not 
reflect that the veteran has disagreed with either the rating 
or the effective date that was assigned for that disability.  
Therefore, no issue concerning migraine headaches is 
currently before the Board for appellate consideration.  

The evidentiary development indicated by the Court has been 
completed and the case is now ready for final appellate 
consideration.  


FINDINGS OF FACT

1.  Bilateral plantar fasciitis has been manifest throughout 
the appeal period by tender arches, intermittent calcaneal 
callosities, and bilateral foot pain on use, with 
fatigability and lack of endurance on prolonged use.  

2.  A retained metal fragment lateral to the right eye and 
pterygium has been manifest throughout the appeal period by 
an asymptomatic retained foreign body overlying the right 
zygoma, without a residual scar, and by normal vision; the 
veteran's complaints of irritation (pain), dryness, and 
fatigability are due to non service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating greater 
than 10 percent for bilateral plantar fasciitis.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59, and 4.71a, Code 5284 (2007).  

2.  The criteria are not met for a compensable initial 
evaluation for a retained metal fragment lateral to the right 
eye and pterygium.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. § 4.1, 4.2, 4.10, and 4.84a, Code 6009 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected disabilities warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The Board must also consider 
the effect of pain on those activities, if appropriate.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

To evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  The Board notes that the 
current appeal arose from the rating assigned following the 
initial grant of service connection for the listed 
disabilities.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) noted the distinction between a claim for an 
increased rating for a service-connected disability and an 
appeal from the initial rating assigned for a disability upon 
service connection.  The Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Therefore, the Board will evaluate the 
level of impairment due to the disabilities throughout the 
entire period, considering the possibility of staged ratings, 
as provided by the Court in Fenderson.  See also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  



Bilateral plantar fasciitis

The record shows that service connection was initially 
established for bilateral foot pain and was rated under Code 
5284.  Although a 0 percent rating was assigned initially, 
the rating was increased in February 1996 to 10 percent under 
Code 5277, effective from the date of the veteran's 
separation from service.  

Code 5284, other foot injuries, provides a 30 percent rating 
for severe impairment.  A 20 percent rating may be assigned 
for moderately severe impairment.  

For bilateral weak foot (a symptomatic condition secondary to 
many constitutional conditions, characterized by atrophy of 
the musculature, disturbed circulation, and weakness), 
Diagnostic Code 5277 provides that the underlying condition 
should be rated, with a minimum rating of 10 percent.  That 
diagnostic code does not provide for a higher rating.  

During the appeal period, some consideration has been given 
to rating the disability on the basis of bilateral pes 
planus.  A higher (30 percent) rating on this basis requires 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, an 
indication of swelling on use, and characteristic 
callosities.  Code 5276.  

A VA compensation examiner in September 1994 noted the 
veteran's report of plantar fasciitis of both feet.  On 
examination, however, no swelling or calluses were noted.  

In November 1995, another VA compensation examination of the 
veteran's feet was conducted.  That examiner did not 
specifically note any abnormal clinical findings regarding 
the veteran's feet at that time.  The diagnoses included 
intermittent mild bilateral plantar fasciitis and bilateral 
calcaneal callosities.  

A private physician wrote in a May 1998 letter that the 
veteran had problems with bilateral plantar fasciitis 
resulting in continued pain on the plantar region of the feet 
that was aggravated by walking.  That letter indicated that 
there was swelling of the feet, as well as calluses.  Another 
letter from that same physician in September 2000 provided 
the identical statement.  

At the time of another VA compensation examination in March 
2001, the veteran indicated that he used over the counter 
arch supports.  He reported no periods of flare-up, although 
he stated that he had pain extending from the arches back to 
the heel, particularly late in the day or with increased with 
activity.  He denied any weakness or stiffness, but reported 
having some swelling in the summertime with high use.  Upon 
questioning by the examiner regarding the effects of the 
disability on the veteran's daily activities and employment, 
he also reported fatigability and lack of endurance, 
particularly during the summer, when his job required more 
work outdoors.  In addition, the veteran indicated that over-
the-counter devices were not as useful as previously 
prescribed devices had been.  Examination revealed active 
resistance of the muscles of the feet and legs, and the 
examiner indicated that range of motion was unaffected by the 
veteran's foot problem.  There was some pain on palpation, 
and there were mild heel calluses.  X-ray examination was 
essentially normal, and the diagnosis was bilateral plantar 
fasciitis.  

VA clinic records throughout the appeal period are silent for 
complaints or relevant clinical findings regarding the 
veteran's feet, except in April and May 2001, when the person 
who conducted the March 2001 VA compensation examination saw 
him for fitting of orthotics.  Examination by that podiatrist 
in April 2001 revealed medium arches, average range of 
motion, and an absence of corns or calluses.  

Finally, pursuant to the instructions of the Court, another 
VA compensation examination was conducted in March 2007.  The 
examiner noted that the veteran wore orthotic shoe supports 
when working and otherwise wore supportive shoes; his work at 
that time was 60-80 percent sedentary.  The veteran reported 
having pain, as well as fatigability and lack of endurance, 
in the medial arch of each foot associated with standing or 
walking more than three hours.  In addition, he indicated he 
had flare-ups of the pain every week or two due to prolonged 
standing.  The examiner noted that the flare-ups produced 
increased pain and tenderness, but no limitation of motion or 
function.  The veteran also stated that the orthotics and 
Tylenol provide partial relief from the pain.  The examiner 
indicated that there was objective evidence of callosities 
and of tenderness of the mid-plantar arch, but there was no 
pain on manipulation, and no other clinical findings 
indicative of pes planus were noted.  Finally, the examiner 
commented that the effect of the veteran's foot disability on 
his occupational activities was decreased mobility, and that 
the overall effect on his daily activities was no more than 
mild to moderate.  

The veteran testified concerning the issues now before the 
Board at two hearings before an RO Hearing Officer, in 
October 1995 and May 1998, and at a hearing before the Board 
at the RO, in May 2000.  His testimony regarding this issue 
was similar at each of the hearings - he complained of pain 
and tenderness in his feet on use and indicated that arch 
supports in his shoes helped alleviate the pain.  In 
particular at his last two hearings, the veteran testified 
that he had pain and swelling in his feet on prolonged 
standing and walking, although he stated that that pain and 
swelling did not prevent him from walking.  

First, although some examiners have reported calcaneal 
callosities, no other clinical findings indicative of pes 
planus (Code 5276) have been noted and no examiner has 
diagnosed - or even suggested a diagnosis of - pes planus. 
Therefore, rating the veteran's foot disability on that basis 
is not appropriate.  Also, as noted above, Code 5277 (weak 
foot) does not provide for a rating greater than the 
currently assigned 10 percent.  So, a higher schedular rating 
is potentially available only under Code 5284, and that code 
requires moderately severe residuals for a 20 percent rating.  

Post-service examiners throughout the appeal period have 
reported few abnormal clinical findings regarding the 
veteran's feet.  Some examiners have noted calcaneal 
callosities, while others have not.  Tenderness of the arches 
of the veteran's feet has also been reported.  Moreover, both 
VA and private examiners have recorded the veteran's report 
of bilateral foot pain on use, and some examiners have also 
noted the veteran's report of functional impairment caused by 
fatigability and lack of endurance on prolonged use.  

Clearly, considering the veteran's testimony and reports of 
pain on use and examiners' reports of increased functional 
impairment on prolonged use, a compensable rating for the 
veteran's foot disability is warranted.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, no examiner has noted 
significant abnormal clinical findings at any time during the 
appeal period, and the veteran himself has not described such 
limitation of function due to the disability as would 
constitute moderately severe residuals.  Absent evidence of 
such impairment, even considering the increased functional 
impairment on prolonged use, the criteria are not met for a 
30 percent rating under Code 5284.

For the foregoing reasons, the claim for a greater initial 
rating for the veteran's bilateral foot disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this case, 
however, the record does not reflect that the veteran's 
service-connected foot disability has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  In the absence 
of such factors, the Board finds that the requirements for 
referral of the case for evaluation for an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  

Retained metal fragment lateral to the right eye and 
pterygium

The record shows that service connection was initially 
established for a scar as a residual of a retained metal 
fragment lateral to the right eye.  The disability was rated 
0 percent under Code 7800 (disfiguring scars of the head, 
face, and neck).  Code 7800 as then in effect provided for a 
0 percent rating for a slightly disfiguring scar.  Effective 
in August 2002, VA revised the criteria for rating skin 
disorders.  The revisions to Code 7800 (disfigurement of the 
head, face, or neck) provide that a compensable rating 
requires at least one characteristic of disfigurement.  


Only the service medical records show any evidence of a 
retained foreign body - a metallic foreign body noted on 
skull x-ray.  But neither the service medical records nor any 
post-service medical record contains notation of any 
complaint or clinical finding indicative of any residual due 
to the retained foreign body, including a scar or any 
disfigurement due to the foreign body.  In the absence of any 
pertinent complaint or abnormal clinical finding, the 
criteria are not met for a compensable rating on this basis 
- considering either the old or the revised criteria of 
Code 7800.  

Noting that the service medical records showed that the 
veteran had a pterygium in his right eye, a rating decision 
in July 1998 included a right eye pterygium as part of the 
service-connected right eye disability.  That rating decision 
then considered Code 6009, but continued the 0 percent 
rating.  

The rating schedule does not specifically provide criteria 
for rating a pterygium.  In such situations, it is 
permissible to evaluate the veteran's service-connected 
disorder under the provisions of the schedule which pertain 
to a closely-related disease or injury which is analogous in 
terms of the function affected, anatomical localization and 
symptomatology.  38 C.F.R. § 4.20 (2007).  We conclude that 
the veteran's right eye pterygium is most closely analogous 
to unhealed residuals of an eye injury, as both represent 
impairment of the eye.

Code 6009 (unhealed eye injuries) provides for ratings from 
10 percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  A minimum 10 percent rating 
is to be assigned during active pathology.  

The only post-service medical records that reflect complaints 
or evaluation of the veteran's right eye are the reports of 
VA compensation examinations in September 1994, November 
1995, December 2000, and March 2007.  The September 1994 and 
November 1995 examination reports do not mention any 
complaints by the veteran concerning his right eye and no 
abnormal clinical findings were noted on either examination, 
other than corneal marks or scars from a previous radial 
keratotomy in both eyes.  The report of the December 2000 
examination also does not reflect that the veteran expressed 
any eye complaints; the only abnormal clinical findings 
recorded by that examiner were bilateral pingueculae, more 
prominent in the right eye, and, once again, radial 
keratotomy scars.  That examiner noted that there was no 
pterygium.  

Finally, the March 2007 examination was undertaken pursuant 
to the Court's remand, which noted that the December 2000 
examiner did not discuss the veteran's complaints of pain, as 
the Board's August 2000 remand had directed, nor did the 
examination report discuss any rest requirements, as set 
forth in Code 6009.  

The report of the March 2007 examination indicates that the 
veteran stated that, since his radial keratotomy in 1994, he 
had noted easy fatigability and mild irritation of the right 
eye for which he used over-the-counter artificial tears.  No 
visual defect of any sort was noted.  The only abnormal 
clinical finding recorded by the examiner, in addition to the 
radial keratotomy scars, was a 2 mm medial pinguecula in the 
right eye; no pterygium was described.  The examiner stated 
that there was no residual evidence of a right eye injury.  
He commented that the veteran's symptoms of dryness and 
fatigability were more than likely due to his pinguecula and 
to his previous refractive surgery.  He further indicated 
that pingueculae are almost universally present in patients 
over the age of 40 and are not the result of a prior corneal 
foreign body.  Although the examiner did not specifically 
discuss "pain," as directed by the Court, the veteran did 
not complain of pain at the time of the examination; rather, 
he complained of burning, stinging, and irritation, which the 
examiner appeared to attribute to dryness, and which the 
veteran was treating with eye drops.  Moreover, the examiner 
attributed the dryness to the pinguecula, for which service 
connection has not been established.  Further, the examiner 
also did not specifically discuss any rest requirements.  
However, there is no evidence that any examiner has 
prescribed rest for the veteran's right eye.  In addition, 
there is no evidence that any needed right eye rest is 
attributable to any cause other than the fatigability 
reported by the veteran that, according to the examiner, is 
also due to the non-service-connected pinguecula.  

As noted above, the veteran testified at two hearings before 
an RO Hearing Officer and at a hearing before the Board at 
the RO.  At those hearings, his primary complaints regarding 
his right eye were dryness, tiredness, pain and discomfort, 
and a feeling of a foreign body in the eye.  The Board finds 
that it was not error for the March 2007 examiner not to 
discuss a complaint not voiced by the veteran.  In this 
regard, the Board notes that there is no evidence that the 
veteran has complained of eye pain to any examiner since 
1995.  In fact, he did not even mention eye pain during his 
May 2000 Board hearing - he testified that, in intense 
sunlight or when he was around certain chemicals at work, the 
eye would become irritated; most of time, he stated, it felt 
like an eyelash or something of that nature.  It is apparent 
that the eye "pain" to which the veteran had previously 
referred is the same as the irritation of which he has 
complained since 1995.  

In summary, the medical evidence shows that the right eye 
symptoms reported by the veteran are due to his non-service-
connected pinguecula, rather than to the service-connected 
pterygium, which itself has not been reported by any 
post-service examiner.  In the absence of any residuals of 
the service-connected pterygium, and because the medical 
evidence does not reflect any active pathology, as 
contemplated by Code 6009, the criteria are not met for a 
compensable rating at any time during the appeal period.  See 
38 C.F.R. § 4.31 (2007).  

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this case, 
however, the record does not reflect that the veteran's 
service-connected right eye disability has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  In the absence 
of such factors, the Board finds that the requirements for 
referral of the case for evaluation for an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  

For the foregoing reasons, the claim for an initial 
compensable rating for the veteran's right eye disability 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the 
claimant's demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44. 

Although the veteran was notified generally concerning what 
needed to be shown to support a higher disability evaluation, 
he was not given the specific notice required by Vazquez-
Flores prior to the denial of his claims for increase.  
Nonetheless, both the rating decision and the statement of 
the case and supplements thereto that discussed the 
assignment of higher disability evaluations specifically 
informed him of the rating criteria that would be applied, 
and he had an opportunity to supply information or evidence 
concerning worsening or increase in severity of the 
disabilities at issue and the effect such worsening has on 
his employment and daily life, including at multiple 
hearings.  Moreover, VA examiners in March 2007 specifically 
discussed the effects of the veteran's disabilities on his 
daily activities and on employment.  Thus, the Board 
concludes that the veteran, in this instance, was not 
prejudiced by the lack of specific notice required by 
Vazquez-Flores prior to adverse decisions that are the 
subject of this appeal.  

In the present case, VA satisfied its duty to notify by means 
of a February 2007 letter from the Appeals Management Center 
to the appellant.  The letter informed the appellant of what 
evidence was required to substantiate his claims, and of his 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  

The Board acknowledges that the required notice was not 
provided before the adverse decisions in May and June 1998.  
Although the appellant has the right to content-complying 
notice and proper subsequent VA process, he has received that 
notice.  The error in not providing the required notice prior 
to the adverse decision was cured by the February 2007 
letter, and so is harmless.  Moreover, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, including at three hearings.  Also, the February 
2007 letter notified the veteran of the information and 
evidence necessary to establish the downstream elements of a 
rating and the effective date for a rating, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity, including at three hearings, to 
participate effectively in the processing of his claim and 
appeal.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded several VA compensation 
examinations, and VA and private treatment records covering 
the entire period of the appeal have been received.  No 
further development action is necessary.  


ORDER

An initial evaluation greater than 10 percent for bilateral 
plantar fasciitis is denied.  

An initial compensable evaluation for a retained metal 
fragment lateral to the right eye and pterygium is denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


